Citation Nr: 1209845	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-41 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.

In April 2011, the Board remanded the issue of entitlement to service connection for posttraumatic stress disorder.  At that time the Board acknowledged the decision in  Clemons v. Shinseki, 23 Vet. App. 1 (2009), but declined to consider all psychiatric disorders in light of the specific pleadings presented by the appellant.  Since then the United States Court of Appeals for Veterans Claims in various decisions and orders granting joint motions for remand has made clear that if the record reflects other psychiatric diagnoses VA must consider all acquired psychiatric disorders.  As such, the Board has restyled the issue as noted on the title page.  Hence, the Board will consider the appellant's entitlement to service connection for any acquired psychiatric disorder, to include the dysthymic disorder denied in a March 2012 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in April 2011, the Board remanded this case for further development.  Therein, the Board directed that the RO should search the military casualty database using the Social Security number of a man whose death the appellant claimed to have witnessed in order to determine whether he was killed at sea on or about November [redacted], 1975, as the Veteran claims.  The Board directed that the RO should afford the claimant an examination if there was evidence that a [redacted]was killed at sea during the Veteran's service on the USS Oriskany.  The Board further mandated that the Veteran be afforded the opportunity to provide details on his claimed stressors.  Finally, the RO was to apply the current provisions of 38 C.F.R. § 3.304(f) in consideration of the Veteran's claim.

Presently, the claims file contains June 2011 correspondence from the AMC to the Veteran which notes that the appellant's case had been forwarded to the Joint Services Records Research Center (JSRRC) in order to corroborate the Veteran's claimed stressors.  Additionally, the Veteran's Virtual VA file demonstrates that additional records, to include private treatment records from the Goldsboro Psychiatric Clinic had been considered.  There is no evidence, however, that the JSRRC has replied to the AMC's June 2011 request.  Further, the Veteran's 2007 to 2011 Goldsboro records are neither in the claims file, nor are they part of Virtual VA.  

The United States Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the AMC complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AMC is not shown to have developed the Veteran's claim as mandated in the Board's remand instructions.  Hence, this case must again be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to provide any additional information that would help to independently verify his claimed stressors pertaining to service off the shores of Vietnam, to include transporting Vietnamese and his ship allegedly being attacked.  If the appellant provides sufficient additional information to warrant stressor development, the AMC/RO should undertake such development.

2.  The AMC/RO must document the results of any and all searches of the military casualty database using Mr. [redacted]' Social Security Number to determine whether he was killed at sea on or about November [redacted], 1975, as claimed.  Documentation of this search must be added to the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After the search of the military casualty database, as well as the completion of any additional development necessary regarding the claimed stressors involving claimed service off the shores of Vietnam, the AMC/RO must prepare a report detailing the nature of any independently verified in-service stressor.  If no stressor is verified, i.e., if the RO concludes that Mr. [redacted] was not killed at sea on or about November [redacted], 1975, or that none of the other stressors involving service off the shores of Vietnam occurred, the AMC/RO must so state in its report.  The basis for any findings must be documented in the claims file.  The report and determination must be added to the claims file.
 
4.  If, and only if, RO concludes that Mr. [redacted] was killed at sea while serving on the Oriskany on or about November [redacted], 1975, or that one of the other stressors involving service off the shores of Vietnam is independently verifiable, then, after completion of the above development, the Veteran is to be afforded a VA medical examination by a psychiatrist.  The purpose of any examination is to ascertain the nature and etiology of any diagnosed psychiatric disorder to include posttraumatic stress disorder.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  The examiner's report must acknowledge her/his review of all of the evidence of record.  The examiner is to conduct a comprehensive mental status evaluation.  Any indicated diagnostic studies, including psychological testing and PTSD subscales, must be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  

Following the examination, the psychiatrist is to address the following with full supporting rationales:

Does the Veteran have any acquired psychiatric disorder, to include posttraumatic stress disorder, that meets the diagnostic criteria in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  If so, is it at least as likely as not that the diagnosed psychiatric disorder, to include posttraumatic stress disorder, is the result of any independently verified in-service event?  The examiner must address the presence or absence of a link between the appellant's current symptoms and any independently verified stressor.  Use by the examiner of the "at least as likely as not" language in formulating a response is required.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder, to include posttraumatic stress disorder, is unknowable.

5.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim. 

6.  After the development requested is completed, the AMC/RO must review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
7.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

8.  Thereafter, the RO must readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.  The RO is advised that it is to make its determination based on the law and regulations in effect at the time of its decision, to include the current version of 38 C.F.R. § 3.303(f), any further changes in VA's statutory duties to notify and assist the Veteran, and any other applicable legal precedent.  If the benefit sought on appeal remains denied, the appellant must be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


